

116 HR 793 IH: To prohibit the use of funds for the official travel of Members of Congress during any period in which a Government shutdown is in effect.
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 793IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Buck introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the use of funds for the official travel of Members of Congress during any period in
			 which a Government shutdown is in effect.
	
		1.Prohibiting Member official travel during shutdown
 (a)ProhibitionExcept as provided in subsection (b), no appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of travel by a Member of Congress during any period in which a Government shutdown is in effect.
 (b)Exception for travel by Member to Washington Metropolitan AreaSubsection (a) does not apply with respect to travel by a Member of Congress to the Washington Metropolitan Area.
 (c)Determination of Government shutdownFor purposes of subsection (a), a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.
 (d)DefinitionsIn this section— (1)the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress; and
 (2)the term Washington Metropolitan Area means the District of Columbia, the Counties of Montgomery and Prince Georges in Maryland, and the Counties of Arlington, Fairfax, Loudon, and Prince William and the Cities of Alexandria and Falls Church in Virginia.
 (e)Sense of Congress regarding need of Members To remain at work during Government shutdownIt is the sense of Congress that, whenever a Government shutdown is in effect, Members of Congress should remain at work in Washington, DC until the shutdown is no longer in effect.
			